Citation Nr: 1436314	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-44 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to January 19, 2007, for the award of service connection for right knee patellofemoral syndrome, to include whether there is clear and unmistakable error (CUE) in December 2001 and February 2004 rating decisions that denied the claim.

2.  Entitlement to an effective date prior to January 19, 2007, for the award of service connection for left knee patellofemoral syndrome, to include whether there is CUE in December 2001 and February 2004 rating decisions that denied the claim.

3.  Entitlement to an increased rating for right knee patellofemoral pain syndrome, evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for left knee patellofemoral pain syndrome, evaluated as 10 percent disabling prior to July 21, 2011 and 20 percent disabling thereafter.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to December 1995.  He had prior service with the South Carolina Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which awarded service connection for patellofemoral pain syndrome of both knees, and assigned initial 10 percent ratings for each knee effective January 19, 2007.  The Veteran has appealed with respect to the assigned effective date for the award of service connection.

The Veteran testified at hearings before a Decision Review Officer (DRO) at the RO in July 2011, and before the undersigned Veterans Law Judge sitting at the RO in June 2014.  Transcripts of both hearings are associated with the record.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  In pertinent part, VA treatment records and the hearing transcript from the June 2014 Board hearing are located in Virtual VA.  The remainder of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

As addressed in the REMAND below, the Board has recharacterized the effective date claims on appeal to include the Veteran's recently raised theory that he is entitled to an earlier effective date for the award of service connection for bilateral knee disability based upon CUE in prior RO rating decisions.

The Board next notes that an October 2010 RO rating decision denied claims for (1) a rating greater than 10 percent for left knee patellofemoral pain syndrome, (2) a rating greater than 10 percent for right knee patellofemoral pain syndrome, (3) service connection for pes planus, (4) service connection for chronic lumbosacral strain, (5) entitlement to nonservice-connected pension benefits and (6) entitlement to TDIU.  In a subsequent statement received later in October 2010, the Veteran submitted a notice of disagreement (NOD) with respect to all issues addressed in the October 2010 rating decision.

By written statement received in January 2012, the Veteran withdrew from appeal his claim of entitlement to nonservice-connected pension benefits.  That decision, therefore, is no longer on appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

A March 2012 DRO decision, inter alia, awarded a 20 percent rating for left knee patellofemoral pain syndrome effective July 21, 2011, denied a rating greater than 10 percent for right knee patellofemoral pain syndrome, and awarded TDIU effective July 12, 2011.  However, such decision did not fully resolve the increased rating claims for bilateral knee disabilities as it did not represent the maximum allowable benefits under the law.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In July 2012, the RO furnished the Veteran a statement of the case (SOC) on the issues of entitlement to service connection for pes planus and chronic lumbosacral strain.  Thereafter, a July 2013 rating decision awarded service connection for a bilateral foot disability, and assigned initial ratings and effective dates of awards.  As such, this award terminated the appeal on the bilateral foot disability claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  With respect to the chronic lumbosacral strain claim, the Veteran has not perfected an appeal to the Board, and the RO has taken no actions waiving the requirement for submitting a substantive appeal.  Thus, this issue is not on appeal.  See 38 C.F.R. §§ 20.202, 20.302.

Given the above procedural history, the Board finds that, to date, the Veteran's October 10, 2010 NOD on the issues of entitlement to increased ratings for his bilateral knee disabilities remain pending the issuance of an SOC.  See 38 C.F.R. § 19.29.  These claims have been listed on the title page for procedural purposes only.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's earlier effective date claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran's initial claim for service connection for a bilateral knee disorder, which was received by VA on April 3, 1996, was denied in a May 1996 rating decision.  This claim did not become final as, after the rating decision, the RO received pertinent service treatment records (STRs) which existed but had not been associated with the claims folder.  See 38 C.F.R. § 3.156(c).

After a review of the STRs, the RO denied service connection claims for a bilateral knee disorder in a readjudication of the claims in a September 2000 rating decision.  This rating decision did not become final due to the passage of the Veterans Claims Assistance Act (VCAA) of 2000 which, inter alia, redefined VA's duty to notify and duty to assist obligations and authorized readjudication of claims which did not become final prior to November 9, 2000.  See VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000).

By rating decision dated December 2001, the RO denied the service connection claims for a bilateral knee disorder in a readjudication of the claims pursuant to the VCAA.  The Veteran was provided notice of this decision by letter dated December 14, 2001, but he did not initiate an appeal or submit new and material evidence within the one year appeal period.  Thus, the December 2001 RO rating decision constitutes the first final prior denial of the service connection claims for a bilateral knee disorder.  38 C.F.R. §§ 3.156, 20.201, 20.300, 20.302

A February 2004 RO rating decision denied the Veteran's application to reopen his service connection claims for a bilateral knee disorder.  The Veteran was provided notice of this decision by letter dated February 17, 2001, but he did not initiate an appeal or submit new and material evidence within the one year appeal period.  Thus, the February 2004 RO rating decision is also final.

Thereafter, VA received the Veteran's application to reopen his service connection claims on January 19, 2007.  The RO's October 2009 rating decision awarded service connection for patellofemoral pain syndrome of both knees effective January 19, 2007 - the date VA received the Veteran's application to reopen such claims after the prior final denial.  See 38 U.S.C.A. § 5110(a) (the effective date for an award based on the reopening of a claim is based on the date of receipt of a claim to reopen).  See also Flash v. Brown, 8 Vet. App. 332, 340 (1995).

The Board observes that, in October 2011, the RO associated with the record service records from the Veteran's National Guard service which had existed, but had not been associated with the claims folder, at the time of the prior final RO denials in December 2001 and February 2004.  A review of these records reveals no relevant information pertaining to the bilateral knee disorder.  As such, the receipt of these records after the December 2001 and February 2004 RO rating decisions does not vitiate finality of those claims.  See 38 C.F.R. § 3.156(c).

The Veteran is seeking an effective date prior to January 19, 2007 for the award of service connection for his bilateral knee disabilities.  At his June 2014 hearing, he argued that the effective date should be the day following his discharge from service on December 15, 1995, based on the theory that his bilateral knee disability has existed since his service discharge.

In the alternative, the Veteran and his representative argued before the undersigned in June 2014 that the prior final RO rating decisions which denied service connection for a bilateral knee disorder should be revised or reversed on the basis of CUE on the theory that the RO failed in its duty to assist him in developing his claim, to include providing an examination.  But see Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (citing Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en banc)) (holding that an RO failure to obtain a "proper" examination cannot constitute the basis for a claim of CUE).

A remand is required because the Veteran initially alleged CUE at his June 2014 hearing before the undersigned and, as such, it must be adjudicated by the AOJ in the first instance.  Furthermore, remand is required because the CUE claim is inextricably intertwined with the claim for an earlier effective date.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  In this regard, a finding of CUE in the December 2001 and February 2004 rating decisions, pursuant to 38 U.S.C.A. § 5109A, could potentially render moot the Veteran's claims for an earlier effective date under 38 U.S.C.A. § 5110.

As discussed in the INTRODUCTION section, the Veteran initiated an appeal to the RO with respect to an October 2010 rating decision which addressed issues of entitlement to increased ratings for bilateral knee disabilities, which have not been fully satisfied.  These claims, therefore, are remanded to the AOJ for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an SOC regarding the issues of (1) entitlement to an increased rating for right knee patellofemoral pain syndrome, evaluated as 10 percent disabling, and (2) entitlement to an increased rating for left knee patellofemoral pain syndrome, evaluated as 10 percent disabling prior to July 21, 2011 and 20 percent disabling thereafter.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of any of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Readjudicate the Veteran's claims of (1) entitlement to an effective date prior to January 19, 2007, for the award of service connection for right knee patellofemoral syndrome, to include whether there is CUE in December 2001 and February 2004 rating decisions that denied the claim and (2) entitlement to an effective date prior to January 19, 2007, for the award of service connection for left knee patellofemoral syndrome, to include whether there is CUE in December 2001 and February 2004 rating decisions that denied the claim.  In this regard, the Veteran has claimed CUE in prior decisions by VA's failure to properly develop his claims, to include providing him VA examination.

If the claims are not fully resolved in favor of the Veteran (here, an effective date of award to the day following service discharge), the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

